The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, AR  72701
Dear Senator Malone:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. 25-19-101, et seq.  Specifically, you ask three questions:
    1.  Are Improvement Districts subject to the Freedom of Information Act?
    2.  Are funds collected by Improvement Districts public monies?
    3.  Are Improvement Districts subject to the open meeting laws?
The answer to all three of you questions is yet.  This office has previously issued Opinion No. 87-420 to State Senator Jay Bradford relative to the Central Business Improvement District No. 1 of Pine Bluff.  In the Opinion, a copy of which is attached, the FOIA issues which you raise are addressed at length.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.